PER CURIAM:
David Willis petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2011) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motion on January 23, 2012, 2012 WL 181420. Accordingly, because the district court has recently decided Willis’ case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.